 

Exhibit 10.90

EXECUTION

 

 

 



AMENDMENT NUMBER SEVEN

to the

MASTER REPURCHASE AGREEMENT

dated as of September 14, 2015

among

BARCLAYS BANK PLC

and

PENNYMAC CORP.

and

PENNYMAC LOAN SERVICES, LLC

and

PENNYMAC MORTGAGE INVESTMENT TRUST

 

This AMENDMENT NUMBER SEVEN (this “Amendment”) is made as of this 1st day of
December, 2017, by and among Barclays Bank PLC (the “Purchaser” and the
“Agent”), PennyMac Mortgage Investment Trust (the “Guarantor”), PennyMac Loan
Services, LLC (the “Servicer”) and PennyMac Corp. (the “Seller”), and amends
that certain Master Repurchase Agreement, dated as of September 14, 2015, as
amended by Amendment Number One, dated as of August 31, 2016, Amendment Number
Two, dated as of September 29, 2016, Amendment Number Three, dated as of
December 2, 2016, Amendment Number Four, dated as of March 24, 2017, Amendment
Number Five, dated as of May 3, 2017 and Amendment Number Six, dated as of June
16, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”), by and among the Purchaser, the Agent, the
Guarantor, the Servicer and the Seller.

WHEREAS, the Purchaser, the Agent, the Guarantor, the Servicer and the Seller
have agreed to amend the Repurchase Agreement as more particularly set forth
herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:  

SECTION 1.Amendments. Effective as of the date hereof,

(a)Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined terms “Maturity Date,” “Repurchase Date,” “Seller Mortgage Loan
Schedule” and “Transaction Notice” in their entirety and replacing such terms
with the following:

“Maturity Date” means February 1, 2018.

- 1 -

 

--------------------------------------------------------------------------------

 

“Repurchase Date” means, with respect to any Transaction, the earliest of (i)
the Termination Date, (ii) the Business Day following Seller’s written notice to
Purchaser requesting a repurchase of such Transaction or (iii) at the conclusion
of the Maximum Age Since Origination for any Eligible Mortgage Loan purchased
hereunder, or if such day is not a Business Day, the immediately following
Business Day.

“Seller Mortgage Loan Schedule” means the list of Purchased Assets proposed to
be purchased by Purchaser, in the form of Exhibit H hereto, that will be
delivered in an excel spreadsheet format by Seller to Purchaser and Custodian
and attached by the Custodian to the related Certification.

“Transaction Notice” means a written request of Seller to enter into a
Transaction in a form attached as Exhibit C hereto or such other form as shall
be mutually agreed upon between Seller and Purchaser, which is deemed to be
delivered to the Purchaser in accordance with Section 3(c) herein.

(b)Section 3 of the Repurchase Agreement is hereby amended by deleting
subsection 3(c) in its entirety and replacing it with the following:

(c)Unless otherwise agreed, Seller shall request that Purchaser enter into a
Transaction with respect to any Eligible Mortgage Loan by delivering to the
indicated required parties (each, a “Required Recipient”) the required delivery
items (each, a “Required Delivery Item”) set forth in the table below by the
corresponding required delivery time (the “Required Delivery Time”), and such
Transaction shall occur no later than the corresponding required purchase time
(the “Required Purchase Time”):

 

Purchased Asset
Type

Required
Delivery Items

Required
Delivery Time

Required
Recipient

Required
Purchase Time

Eligible Mortgage Loans (other than Wet-Ink Mortgage Loans

Seller Mortgage Loan Schedule

No later than 2:00 p.m. (New York City time) on the requested Purchase Date

Purchaser and Custodian

No later than 5:00 p.m. (New York City time) on the requested Purchase Date

The complete Mortgage Files to Custodian for each Mortgage Loan subject to such
Transaction

No later than 9:00 a.m. (New York City time) on the Business Date prior to the
requested Purchase Date

Custodian

- 2 -

 

--------------------------------------------------------------------------------

 

Purchased Asset
Type

Required
Delivery Items

Required
Delivery Time

Required
Recipient

Required
Purchase Time

Wet-Ink Mortgage Loans

(i) Seller Mortgage Loan Schedule and (ii) a Closing Protection Letter

No later than 2:30 p.m. (New York City time) on the requested Purchase Date

Purchaser and Custodian

No later than 4:30 p.m. (New York City time) on the requested Purchase Date

 

The date on which any notice pursuant to this Section 3(c) is given is known as
the “Notice Date”; provided that with respect to any Eligible Mortgage Loan, if
such notice is given after 2:00 p.m. (New York City time) on the date of the
proposed Purchase Date, the Notice Date shall be deemed to be the next
succeeding Business Day and the proposed Purchase Date shall be no earlier than
such Notice Date.

(c)Section 3 of the Repurchase Agreement is hereby amended by deleting
“Transaction Notice” in the seventh line of subsection (e) and replacing it with
“Seller Mortgage Loan Schedule.”

(d)Section 4 of Repurchase Agreement is hereby amended by deleting  “Transaction
Notice” from the sixth line and replacing it with “Seller Mortgage Loan
Schedule.”

(e)Section 10 of Repurchase Agreement is hereby amended by deleting “The
Transaction Notice and” from subsection 10(b)(i)(B).

(f)Section 13 of the Repurchase Agreement is hereby amended by deleting the
words “Transaction Notice” on the seventh line of subsection 13(m) and replacing
them with “written notice to Agent”.

SECTION 2.Fees and Expenses.  Seller agrees to pay to Purchaser all fees and out
of pocket expenses incurred by Purchaser in connection with this Amendment,
including all reasonable fees and out of pocket costs and expenses of the legal
counsel to Purchaser incurred in connection with this Amendment, in accordance
with Section 23 of the Repurchase Agreement. In addition, as a condition
precedent to the effectiveness of this Amendment, Seller shall pay to Purchaser
a fully earned extension fee payable in two installments, each equal to
$189,583.33, on the Monthly Payment Dates in December 2017 and January 2018 (the
“Extension Fee”).  The Extension Fee is non-refundable. The payment of such
Extension Fee shall be made in Dollars, in immediately available funds, without
deduction, set-off or counterclaim in accordance with the Purchaser’s Wire
Instructions.

SECTION 3.Defined Terms.  Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Repurchase Agreement.

SECTION 4.Limited Effect.  Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment

- 3 -

 

--------------------------------------------------------------------------------

 

need not be made in the Repurchase Agreement or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to, or with respect to, the Repurchase Agreement, any
reference in any of such items to the Repurchase Agreement being sufficient to
refer to the Repurchase Agreement as amended hereby.

SECTION 5.Representations. In order to induce Purchaser to execute and deliver
this Amendment, each of the Guarantor, the Servicer and the Seller hereby
represents to Purchaser that as of the date hereof, (i) each of the Guarantor,
the Servicer and the Seller is in full compliance with all of the terms and
conditions of the Program Documents and remains bound by the terms thereof and
(ii) no default or event of default has occurred and is continuing under the
Program Documents.

SECTION 6.Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflict of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).

SECTION 7.Counterparts.  For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts.  Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

SECTION 8.Miscellaneous.

 

(a)

This Amendment shall be binding upon the parties hereto and their respective
successors and assigns.

 

(b)

The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Repurchase Agreement or any provision hereof or thereof.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

- 4 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser, the Agent, the Servicer, the Guarantor and
the Seller have each caused their names to be duly signed to this Amendment by
their respective officers thereunto duly authorized, all as of the date first
above written.

 

BARCLAYS BANK PLC,

as Purchaser and Agent

 

 

 

By:

/s/ Ellen Kiernan

 

Name:

Ellen Kiernan

 

Title:

Director

 

PENNYMAC CORP.,

as Seller

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

PENNYMAC MORTGAGE INVESTMENT TRUST,

as Guarantor

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

PENNYMAC LOAN SERVICES, LLC,

as Servicer

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

Amendment Number Seven to Master Repurchase Agreement